             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:17-cr-00143-MR-WCM-3


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
KASEY LYNN KEFFER,              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court the Defendant’s letter [Doc. 87],

which the Court construes as a motion for compassionate release. The

Government opposes the Defendant’s motion. [Doc. 89].

I.   BACKGROUND

     In January 2018, the Defendant Kasey Lynn Keffer pled guilty to one

count of robbery of an Indian within the boundaries of the Eastern Band of

Cherokee Indians reservation, and aiding and abetting the same, in violation

of 18 U.S.C. §§ 2111, 2, and 1152. In August 2018, the Court sentenced her

to 100 months of imprisonment. [Doc. 73]. The Defendant is currently

housed at FMC Carswell, and her projected release date is December 4,




     Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 1 of 9
2024.1 The Defendant now seeks a reduction in her sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic.

[Doc. 87]. Specifically, the Defendant argues that her underlying health

conditions place her at a higher risk for severe illness from COVID-19, and

that her particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”            18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.



1   See https://www.bop.gov/inmateloc/ (last visited Oct. 2, 2020).


                                              2



        Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 2 of 9
      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                     See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, -- F. App’x
--, 2020 WL 5412762 (4th Cir. Sept. 9, 2020) (reversing denial of defendant’s
compassionate release motion where district court failed to consider the policy statement
set forth in § 1B1.3 and its comments).

                                            3



      Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 3 of 9
and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

                                        4



     Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 4 of 9
deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.”          U.S.S.G. 1B1.13, cmt. n.1(B).           The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Defendant claims that her underlying health conditions—

namely,    having     a   partially   amputated      leg,   obesity,    and    chronic

hypertension—place her at a higher risk of COVID-19 related complications.

The Government concedes that obesity and hypertension may place the

Defendant at an increased risk of severe illness.3 However, neither of these



3As the Government correctly points out, there is no indication that amputees are at any
greater risk of severe illness from COVID-19.

                                           5



      Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 5 of 9
conditions is terminal, and the Defendant’s medical records indicate that she

is receiving appropriate medical treatment for these conditions. [See Doc.

91-1]. Further, nothing in the Defendant’s medical records indicates that

either of these conditions diminishes her ability to provide self-care within the

environment of a correctional facility. [See id.]. Finally, the Court notes that

FMC Carswell has taken significant measures to protect the health of its

inmates and staff.4

         In short, the mere fact that the Defendant—like any other inmate in the

BOP—faces a potential risk of contracting COVID-19 or suffering

complications therefrom is not sufficient to justify her release. As the Court

of Appeals for the Third Circuit recently noted, “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive and professional efforts

to curtail the virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020).5



4   See http://www.bop.gov.coronavirus/index.jsp (last visited Oct. 2, 2020).
5See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.


                                              6



        Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 6 of 9
      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for her release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant has an extensive criminal history. The Defendant

was determined to have a criminal history category of VI. [Doc. 68: PSR at

¶ 54]. Her prior convictions include drug trafficking, firearms, misuse of 911

system, uttering, and other offenses.     This history of criminal behavior

reflects on the history and characteristics of the Defendant and the need for

the original sentence to protect the public from further crimes of the

Defendant. Further, the Defendant has only served approximately 35% of


                                      7



     Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 7 of 9
her sentence months of her 100-month sentence. Serving only 35% of a

sentence for orchestrating an armed robbery does not promote respect for

the law.

      The crime of conviction and its nature and circumstances also weigh

heavily against release. The Defendant offered the idea of an armed robbery

of another person in his own home to her co-defendants, then acted in an

essential role as the driver when it was carried out. Robbing people at

gunpoint is extraordinarily dangerous for all involved, and the 100 months

she received originally reflects the seriousness of that offense.

      Accordingly, in light of the Defendant’s record, which shows that she is

a danger to the safety of her community, and after due consideration of the

relevant § 3553 factors, this Court finds that the need for the sentence to

reflect the true extent and seriousness of the Defendant’s offense, to

promote respect for the law, to provide just punishment, to afford adequate

deterrence, and to protect the public from the Defendant’s further crimes all

militate against a reduced sentence in this case.

      For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for the Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of her continued incarceration.


                                      8



     Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 8 of 9
     IT IS, THEREFORE, ORDERED that the Defendant’s letter [Doc. 87],

which the Court construes as a motion for compassionate release, is

DENIED.

     IT IS SO ORDERED.
                         Signed: October 5, 2020




                                       9



    Case 1:17-cr-00143-MR-WCM Document 93 Filed 10/05/20 Page 9 of 9
